Citation Nr: 0205477	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  98-00 316A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death as a result of exposure to ionizing 
radiation.

(The issue of entitlement to service connection for the cause 
of the veteran's death as a result of exposure to asbestos, 
nicotine addiction, or tobacco use will be the subject of a 
later decision.)


REPRESENTATION

Appellant represented by:	The American Legion





ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


INTRODUCTION

The veteran served on active service from January 1951 to 
November 1954.  He died in February 1991.  The appellant is 
his widow.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 1997 rating decision by the New 
Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).  The issue developed for appellate 
consideration is whether new and martial evidence has been 
submitted in order to reopen a claim of entitlement to 
service connection for the cause of the veteran's death as a 
result of exposure to ionizing radiation.  

While this case was in appellate status, liberalizing 
regulations were enacted concerning the presumptive diseases 
under 38 C.F.R. § 3.309 (2001).  The U.S. Court of Appeals 
for Veterans Claims Veterans (Court) has held that when a 
provision of law or regulation creates a new basis of 
entitlement to benefits, an applicant's claim of entitlement 
under such law or regulation is a claim separate and distinct 
from a claim previously filed and finally denied prior to the 
liberalizing law or regulations.  Spencer v. Brown, 4 
Vet.App. 283, 288-89 (1993), aff'd, 1 F.3d 368 (Fed. Cir. 
1994). Thus, the reopening requirements of 38 U.S.C.A. § 5108 
(West 1991) do not apply as to this issue, and the 
appellant's claim of entitlement to service connection for 
cause of the veteran's death will be considered on a de novo 
basis.

The appellant also appears to be claiming entitlement to 
service connection for cause of the veteran's death due to 
asbestosis exposure, nicotine addiction, or tobacco use.  The 
Board considers these claims as part of the current claim, 
which the appellant submitted in 1997. The Board is 
undertaking additional development on these issues pursuant 
to authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903.)  
After giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision addressing 
these issues.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The veteran died in February 1991 of lung cancer. 

3.  The veteran was radiation exposed during active duty.  

4.  Lung cancer is of service origin.


CONCLUSION OF LAW

Lung cancer was incurred in active military duty.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311
(2001); See 67. Fed. Reg. 3612-3616 (January 25, 2002) (to be 
codified at 38 C.F.R. § 3.309(d)(2)(xx)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran served on active duty in the Navy from January 
1951 to November 1954.  During service while aboard the 
U.S.S. Oak Hill, he participated in nuclear atmospheric tests 
in 1954.  His service medical records are negative for any 
suggestion of lung cancer, and the chest x-ray taken in 
November 1954 for service separation was negative.

The evidence shows that the veteran was seen for left upper 
chest pain in October 1990.  He was admitted to a private 
facility in October 1990, and a chest x-ray showed a left 
upper lobe mass.  Following needle aspiration, pathology 
studies showed the mass was epidermoid lung cancer.  His 
condition deteriorated and he died at the hospital in 
February 1991.  His official certificate of death shows the 
immediate cause of death was pneumonia due to epidermoid lung 
cancer.  

In March 1991 the appellant filed a claim for service 
connection for the cause of the veteran's death.  She said 
that the veteran was exposed to radiation from exposure to 
hydrogen bomb testing in the Pacific in the earlier 1950's.

In December 1991 the Defense Nuclear Agency determined that 
the veteran served aboard the U.S.S. Oak Hill and in November 
1952 participated in Operation Ivy, an atmospheric nuclear 
test series.   It was reported that he would have received a 
probable radiation exposure dose of .034 rem gamma with an 
upper error bound of .062 rem gamma and a lower error bound 
of 0.016.  It was reported that these estimates were based on 
a scientific radiation dose reconstruction for personnel 
aboard the U.S.S. Oak Hill during nuclear testing.  His 
internal exposure potential was less than 0.150 rem (50 year) 
committed doe equivalent to the lung

In October 1992, VA's Assistant Chief Medical Director (CMD) 
for Environmental Medicine reported that the veteran's file 
had been reviewed that he received a maximal dose of 0.062 
rem gamma irradiation with virtually no neutron irradiation 
and less than 0.150 rem 50-year committed dose equivalent to 
the lung at age 21.  The gamma dose was both reconstructed 
and film-badge recorded.  It was noted that the veteran was a 
long-time smoker who developed epidermoid carcinoma of the 
lung some 38 years after his last exposure.  

The report further reflects that exposure to 26.2 rad or less 
at age 21 provides a 99 percent credibility that there is no 
reasonable possibility that it is as likely as not that the 
veteran's lung cancer was related to his exposure to ionizing 
radiation.  The report concluded that the veteran's dose was 
much lower than the cited value and it was highly unlikely 
that his disease could be attributed to exposure to ionizing 
radiation in service.

In June 1997 statements from 3 of the veteran's shipmates 
aboard the U.S.S. Oak Hill were received; these statement 
reflect that 3 shipmates had had cancer.  In October 1997 a 
letter from the veteran's supervisor (the chief pipefitter) 
aboard the U.S.S. Oak Hill indicated that they had been 32.4 
miles from H-bomb testing while.

In May 1998 an undated progress noted from J. B., M.D. one of 
the doctors who treated the veteran in 1991 for his fatal 
lung cancer was received.  Dr. B indicated that a review of 
microfilm showed squamous cell carcinoma of the aorta, and 
laryngeal nerve, and left pleural effusion that could be 
associated with "radiation, asbestos exposure, or naturally 
tobacco."


II.  Analysis

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West Supp. 2001)) became law.  This 
law redefined the obligations of VA with respect to the duty 
to assist and included an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  The regulations implementing the 
VCAA were adopted on August 29, 2001.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA could not assist in the development of a claim that 
was not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The RO has 
not had the opportunity to review the veteran's claim in 
conjunction with the VCAA and the implementing regulations.  

The record shows that the appellant was informed in the 
statement of the case and supplemental statements of the case 
of the requirements necessary to establish her claim.  
Additionally, the RO notified the appellant and her 
representative of the VCAA and the VA's responsibilities 
under this legislation in a letter dated in April 2001.  The 
RO further contacted the appropriate military agency in order 
to determine whether the veteran was exposed to radiation and 
has obtained a medical opinion as to the relationship between 
radiation exposure and the veteran's fatal lung cancer.  The 
Board is satisfied with the information provided from these 
organizations and the documentation submitted by the 
appellant.  The Board finds that any additional development 
in this area would be redundant and that in view of this 
favorable decision the VA has met any duty to notify and 
assist the appellant in the development of his claim under 
the VCAA and the implementing regulations.  Thus, the Board 
is satisfied that this decision is not prejudicial to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection may be established for disability 
resulting from injury or disease incurred in service or for a 
preexisting injury or disease that was aggravated by service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2001).  Service 
connection may also be granted for a disease, which was 
diagnosed after discharge from military service, when the 
evidence establishes that such disease was incurred in 
service. 38 C.F.R. § 3.303(d) (2001).  For veterans who had 
service of ninety (90) days or more during a war period or 
peacetime service after December 31, 1946, and a malignant 
tumor is manifest to a compensable degree within a year 
thereafter, there is a rebuttable presumption of service 
origin, absent affirmative evidence to the contrary, even if 
there is no evidence thereof during service.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 1991& Supp. 2001); 38 C.F.R. §§ 3.307, 
3.309 (2001).  

With respect to claims involving a radiation exposed veteran, 
applicable regulations provide a list of certain diseases 
presumed to be the result of such exposure.  38 C.F.R. 
§ 3.309(d)(1) and (2) provided the rebuttable presumption 
38 C.F.R. § 3.307 of this part are also satisfied. 

The term radiation-exposed veteran means either a veteran who 
while serving on active duty, or an individual who while a 
member of a reserve component of the Armed Forces during a 
period of active duty for training or inactive duty training, 
participated in a radiation-risk activity.  38 U.S.C.A. § 
1112; 38 C.F.R. § 3.311.

38 C.F.R. § 3.307(d) stipulates that evidence which may be 
considered in rebuttal of service incurrence of a disease 
listed in § 3.309 will be any evidence of a nature usually 
accepted as competent to indicate the time of existence or 
inception of disease, and medical judgment will be exercised 
in making determinations relative to the effect of 
intercurrent injury or disease.  The expression "affirmative 
evidence to the contrary" will not be taken to require a 
conclusive showing, but such showing as would, in sound 
medical reasoning and in the consideration of all evidence or 
record, support a conclusion that the disease was not 
incurred in service.  

Under 38 C.F.R. § 3.311(b)(2) (2001), in cases where a 
veteran has been exposed to ionizing radiation, where a 
radiogenic disease is first manifested after service, and it 
is contended that the disease is the result of exposure to 
ionizing radiation, data concerning the size and nature of 
the radiation dose must be requested from the appropriate 
office of the Department of Defense after which the claim 
must be reviewed by the Under Secretary for Benefits, who is 
charged with making a determination as to whether the 
veteran's disease was the result of exposure to radiation in 
service.

While the veteran's case was pending at the Court, 
regulations were enacted which placed several additional 
disorders on the list of diseases presumed to be specific to 
radiation-exposed veterans.  Effective March 26th, 2002, 
cancer of the lung will be service-connected if it becomes 
manifested in a radiation-exposed veteran, provided that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307 are 
also satisfied. See 67. Fed. Reg. 3612-3616 (January 25, 
2002) (to be codified at 38 C.F.R. § 3.309(d)(2)(xx)).  In 
Comments on the Proposed Rule section of this revised 
regulation it was remarked that Congress created certain 
presumptions for veterans in the Radiation-Exposed Veterans 
Compensation Act of 1988, Public Law 100-321, section 2(a), 
102 Stat. 485-86 (codified as amended at 38 U.S.C.  1112(c)).  
Congress also created presumptions for certain civilians in 
the Radiation Exposure Compensation Act (RECA), Pub. L. 101-
426, 104 Stat. 920 (1990) (codified as amended at 42 U.S.C. 
2210 note), the RECA Amendments of 2000, Public Law 106-245, 
section 3, 114 Stat. 501, 502, and title XXXVI of the Energy 
Employees Occupational Illness Compensation Program Act of 
2000, Public Law 106-398, 114 Stat. 1654A-1232.

It was stated that the basis for enactment of the RECA 
Amendments of 2000 and the Energy Employees Occupational 
Illness Compensation Program Act of 2000 was scientific data 
resulting from enactment of the Radiation-Exposed Veterans 
Compensation Act of 1988, Public Law 100-321, and obtained 
from the President's Advisory Committee on Human Radiation 
Experiments.  Based on data from these sources, Congress 
authorized compensation for persons suffering from these 
cancers who lived downwind from Government above-ground 
nuclear tests, were underground uranium miners, participated 
onsite in a test involving the atmospheric detonation of a 
nuclear device, or were employed at certain locations by DOE 
contractors or subcontractors or an atomic weapons employer.  
It was stated that we believe this data also supported 
compensation for veterans suffering from the same cancers, 
some of whom participated in the same activities as persons 
entitled to be compensated under the RECA Amendments of 2000 
and the Energy Employees Occupational Illness Compensation 
Program Act of 2000.  It was therefore proposed to amend 38 
CFR 3.309(d)(2) to include the cancers for which compensation 
is payable under these other statutes.

To summarize, the appellant asserts that the veteran's lung 
cancer was caused by his in-service exposure to ionizing 
radiation.  The records reflect that the lung cancer was 
initially manifested many years after active service.  The 
record also confirms that the veteran was a radiation exposed 
veteran and was involved in a radiation-risk activity as a 
member of the crew of the U.S.S. Oak Hill and that he 
particpiated in Operation Ivy, an atmospheric nuclear test 
series in November 1952.  Accordingly, there is presumption 
that the lung cancer was incurred in service. See 67. Fed. 
Reg. 3612-3616 (January 25, 2002) (to be codified at 
38 C.F.R. § 3.309(d)(2)(xx)).  The question thus arises 
whether the evidence rebuts this presumption.    

The VA's Assistant Chief Medical Director (CMD) for 
Environmental Medicine reported that the veteran's file had 
been reviewed and it was determined that exposure to 26.2 rad 
or less at age 21 provides a 99 percent credibility that 
there is no reasonable possibility that it is as likely as 
not that the veteran's lung cancer was related to his 
exposure to ionizing radiation.  However, this review was 
made in 1992 several years prior to the recent revision in 
the regulations listing lung cancer as a presumptive disease 
and prior to the enactment of the RECA Amendments of 2000 and 
the Energy Employees Occupational Illness Compensation 
Program Act of 2000 which were enacted based on scientific 
data.  Additionally, a radiation dose assessment is not 
required for a presumptive disease under 38 C.F.R. § 3.309.  
See 38 C.F.R. § 3.311.  

After reviewing the record it is the judgment of the Board 
that the evidence of record does not rebut the presumption 
warranted under 38 C.F.R. § 3.309.  Accordingly, service 
connection for lung cancer is warranted.


ORDER

Service connection for lung cancer is granted.  



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

